Ordered that the opinion in these eases be amended as follows:
1. Strike from the second complete paragraph, page 2, lines 5 and 6, the phrases “one of several claims” and “which the Court sustained”.
2. In line 18 of the same paragraph substitute the word “one” for the word “another”.
3. In the fourth line from the bottom of page 3 insert the words “without prejudice” before the word “of”.
4. Modify the third, fourth, and fifth lines from the bottom of the first complete paragraph on page 9 to read: “found the elements of the invention which it described but in which, absent the flexible web element, it found no invention. In view of such want of invention and of the prior art the only material difference between the amended and the allowed claims is the presence in the former of the flexible web element and, in consequence of the surrender of the former particularizing”.
The petition for rehearing and the motion to remand are denied.